Citation Nr: 9902440	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral compound 
mandibular fracture with loss of all teeth, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased rating for depressive 
disorder, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for peptic ulcer 
disease with diverticulosis of the colon, currently rated as 
20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from March 1951 to February 
1955.

This appeal is from October 1996, August 1997, and February 
1998 rating decisions, of the Department of Veterans Affairs 
(VA) North Little Rock, Arkansas, Regional Office (RO).  The 
decisions respectively denied TDIU, allowed service 
connection for duodenal ulcer, and allowed the current rating 
of depressive disorder.

In October 1994, the appellant filed a claim for secondary 
service connection for a condition of his nasal cavity and 
septum.  The claim is not yet adjudicated.  The appellants 
statement of February 1998 asserts the RO should consider 
headaches as associated with his service-connected mandibular 
fracture and compensate him for them.  The Board construes 
the assertion as a claim for secondary service connection for 
the headaches.  The Board refers both matters to the ROs 
attention.

The RO has identified the appellants ulcer disease as 
including diverticulitis.  The medical records 
consistently show diverticulosis.  There is no finding or 
diagnosis of diverticulitis.  The Board had renamed the 
disability accordingly.

For reasons explained in the remand below, the Board defers 
appellate review of all issues in the instant appeal except 
peptic ulcer disease.


FINDING OF FACT

The appellant suffers from continuous moderate manifestations 
of ulcer disease comprising intermittent episodes of diarrhea 
and heartburn without weight loss, anemia, melena, or general 
impairment of health.


CONCLUSION OF LAW

The schedular criteria for a rating greater than 20 percent 
for peptic ulcer disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7305 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records reveal the appellant sustained a 
bilateral compound fracture of the mandible in service.  In 
August 1997, the RO awarded secondary service connection for 
peptic ulcer disease.  In February 1998, the RO amended the 
name of the ulcer disorder to include diverticulitis of the 
colon.  As noted in the introduction, supra, there is no 
diagnosis or finding of diverticulitis in the appellants 
records, and the Board has substituted the term 
diverticulosis, which appears consistently in the reports of 
diagnostic tests that are of record.

All medical records described hereafter are of VA treatment 
and examinations unless otherwise indicated.  May 1978 
records of St. Vincents Infirmary show treatment for peptic 
ulcer disease.  An upper gastrointestinal (UGI) x-ray study 
showed duodenitis without positive identification of ulcer 
disease.  Barium enema (BE) showed some diverticulosis 
without diverticulitis.  The report indicated that the column 
of barium flowed easily in a normal retrograde manner 
throughout the entire colon.  There were numerous diverticula 
within the sigmoid.  The cecum was distended with reflux into 
the distal small bowel.  On evacuation film, there was good 
evacuation of barium, the mucosal pattern being normal.  
There was no evidence of polyps or constricting lesions.  The 
appellant could not tolerate esophagogastroduodenoscopy (EGD) 
to definitively confirm or rule out ulcer, so he was treated 
symptomatically for ulcer.

In March 1984, an upper gastrointestinal (UGI) study showed a 
deformed, spastic duodenal bulb with a 3-mm. ulcer crater 
mid-bulb.  Another UGI in May 1984 showed an active ulcer.  
In December 1987 a barium enema (BE) study showed 
diverticulosis of the colon.  No definite obstructing or 
constricting lesions or polypoid lesions could be seen.

In April 1988, the appellant was first admitted to a private 
hospital and transfused with four units of packed red blood 
cells, then transferred the next day to a VA medical center 
(VAMC) for treatment of bleeding ulcer.  He reported he had 
started taking aspirin daily six weeks before because he had 
heard it was good for heart disease.  An EGD showed an 8-mm. 
ulcer on the anterior wall of the duodenum.  The appellant 
was treated with Tagamet and was stable upon discharge.  He 
was prescribed Tagamet and Maalox and told to avoid aspirin.

In April 1989, outpatient follow-up examination found the 
condition stable.  In September and October 1989 the ulcer 
disease was stable.  An October 1989 UGI study was within 
normal limits.  

In May 1990 hearing testimony, the appellant reported recent 
onset of diarrhea.  He was using no medications at the time.

In May 1990 the appellant complained at an outpatient clinic 
of approximately two months of episodic bloating, bowel 
urgency, watery stools, and mild cramping pain, primarily in 
the afternoon and not daily.  His appetite was good.  There 
was no weight loss, with current weight 208 pounds.  Physical 
examination was normal.  The assessment was change in bowel 
habits.  A barium enema study was done in June 1990.  The 
barium refluxed freely through the large bowel into the 
terminal ileum.  There were multiple sigmoid diverticula.  No 
polyps or constricting lesions were seen.  The assessment was 
colonic diverticula, otherwise normal.

In July 1991, the appellant complained of two weeks of three 
to four loose, dark stools a day with right upper quadrant 
pain.  He took no regular medication, only occasional Dristan 
and Tylenol.  Physical examination was within normal limits.  
An August 1991 UGI study was normal except the duodenal bulb 
was deformed from ulcer scars.

On VA examination in June 1992, the appellant reported no 
bleeding of his ulcer since 1988.  His stomach problems came 
and went; they were worse in the spring and in the fall.  He 
took no medication on a regular basis, but used antacids and 
Tagamet occasionally.  He had occasional epigastric 
discomfort with gas pain.  There was currently no bleeding 
rectally; bowel movements were normal, without cramping or 
diarrhea.  Physical examination was normal.  UGI study showed 
irritable duodenal bulb with deformity, probably related to 
previous recent ulcer.  The diagnosis was chronic peptic 
ulcer disease by history and x-ray.

On VA examination in April 1993 the appellant complained of 
occasional right upper quadrant pain with diarrhea.  He 
reported, for example, that about 10 days ago he had right 
upper quadrant discomfort with eight to 10 loose stools a 
day, which had diminished to three loose stools a day.  His 
weight was essentially stable at 220 pounds.  He ate a 
regular diet of three meals a day.  He said the upper 
abdominal discomfort flared in the spring and fall for about 
one month.  Tagamet provided some relief.  The digestive 
system was normal on examination.  The diagnosis was peptic 
ulcer disease.

On a January 1994 questionnaire for dental outpatients, the 
appellant stated he used no medicine, had not been ill 
lately, and was not under the care of a physician for any 
condition.

In September 1994, the appellant sought outpatient care for 
abdominal problems the day after having sloppy Joes for 
dinner, developing gas and pyrosis about one a.m.  He 
complained of gas and spicy food intolerance for years.  
There was no nausea, vomiting, diarrhea, hematochezia or 
melena.  Pain was right upper quadrant to umbilicus to 
epigastrium.  Abdominal examination found the liver, kidneys, 
and spleen not palpable, abdomen tympanitic, and rectum 
negative for blood.  The impression was peptic disease.  The 
doctor prescribed Zantac and Mylanta.

The appellant was hospitalized in October 1994 for nasal and 
sinus surgery.  At that time he reported a history of 
bleeding ulcer in 1989, and that he took Tagamet and Zantac 
as needed for episodes of pain.  He reported an increase in 
his weight of 20 pounds in the past year.  His current weight 
was 193 pounds.  On examination, his abdomen was soft, non-
tender, non-distended, with positive bowel sounds in all 
quadrants.  Rectal examination was not performed, but was 
noted to have been normal on examination three weeks earlier.

In an October 1994 letter to the appellants attorney, Dr. 
Evans opined that poor mastication related to the service-
connected broken jaw aggravated the appellants peptic ulcer 
disease.  He reported that, by the appellants statement, the 
appellant had diarrhea at six-week intervals, and the 
diarrhea lasted for one to two weeks.  Dr. Evans observed 
that this frequency of exacerbation was approximately nine 
times a year, amounting to approximately nine to 18 weeks out 
of the year.  A March 22, 1994, office record enclosed with 
Dr. Evanss letter, apparently notes of an interview with the 
appellant, recorded that the appellant had had a duodenal 
ulcer and diarrhea and lost 40 pounds from 1983 to the 
present, mostly in the past two years.  The appellant 
reported his current weight as 180 pounds.

VA outpatient records from October 1994 to February 1996 
contain no records of treatment for peptic ulcer disease.

In May 1996, a Social Security Administration (SSA) 
Administrative Law judge found the appellant under a 
disability from November 1988 according to SSA criteria.  The 
judge found, in pertinent part, the appellant had a history 
of ulcer treated in 1988.

In December 1996, the appellant was seen at a VA Medical 
Center emergency room for ulcer symptoms.  He complained of 
abdominal pain for four or five days, worse before meals, 
better after eating.  He had no nausea or vomiting.  The pain 
was intermittent.  He was out of Tagamet and Maalox.  There 
was no hematochezia.  There had been a normal UGI in July 
1996, and he had discontinued Tagamet.  There was 
diverticulosis of the colon by BE in July 1996.  Physical 
examination currently showed no acute distress, no abdominal 
masses, abdomen not protuberant, normal bowel sounds, and 
rectal examination was negative for blood.  On follow-up, the 
appellant complained of chronic stomach problems, worse with 
changes in the weather.  He stated he wanted to use antacids 
again; he reported some relief with Tagamet.  Examination 
showed no acute distress, no pallor, and no icterus.  The 
assessment was dyspepsia.

In January 1997, the appellant testified at a VA hearing.  He 
reported having tremendous pain in this stomach.  He said he 
now managed his ulcer disease carefully, using Tagamet and 
Zantac if it started burning.  He stated he would be okay for 
a month or two, and then the problems came back.  He stated 
he had been advised to abstain from spicy food and food that 
required much chewing.  In conclusion, the appellant affirmed 
that he obtained all of his medical treatment through VA.

On VA examination in February 1997, the appellant reported GI 
problems ever since he fractured his jaw in service.  He said 
he had trouble chewing, but he ate three meals a day.  He 
reported occasional right upper quadrant pain and occasional 
diarrhea.  He had had no surgery for ulcer.  He was on 
Tagamet, had no vomiting, and his weight was stable.  On 
examination, he was edentulous.  His abdomen was soft, and 
bowel sounds were normal.  The impression was diverticulosis 
of the colon, peptic ulcer disease with previous GI bleed; 
ulcer not now present; it is healed, with still some 
symptoms, primarily diarrhea and occasional cramping pain.

In a February 1997 addendum, the VA examiner noted the 
appellant last had bleeding ulcer eight years ago and now 
only rarely had problems with heartburn and gas.  He was on 
Tagamet at the time of the examination.  A February 1997 UGI 
study was normal.  The examiner commented that it was not 
unusual to have a normal UGI with past peptic ulcer disease.

In March 1997, the appellant presented for initial primary 
care clinic evaluation and social work-up.  The primary care 
clinic noted the appellant needed to be followed for peptic 
ulcer disease with hemorrhage.  When seen in the Primary Care 
Clinic in October 1997, the assessment was history of peptic 
ulcer disease, stable; reflux.

On VA GI examination in December 1997 the appellant gave a 
history of bleeding ulcer with transfusion 10 years 
previously and one episode of rectal bleeding since, without 
transfusion.  He was currently on Tagamet 400 mg. twice a 
day, ate three meals a day, and his weight was stable.  He 
had been anemic only once, when he needed a transfusion for 
GI bleed.  He had no current complaint of fatigue.  He stated 
that generally he did well with his stomach if he took his 
Tagamet.  He had diarrhea occasionally.  He did not complain 
of constipation or vomiting.  Occasionally he had indigestion 
and epigastric distress.  Examination revealed the appellant 
to be obese, without organomegaly, and with nothing to 
suggest malnutrition.  Bowel sounds were normal.  UGI study 
showed mild esophageal dysmotility and some deformity in the 
pyloric channel and in the duodenal bulb and postbulbar area 
suggestive of old peptic ulcer disease with deformity.  No 
acute ulcer could be demonstrated.  The remainder of the 
study was unremarkable.  The impression was peptic ulcer 
disease with previous GI bleed requiring blood transfusion; 
malnutrition not found; anemia not found.

II.  Analysis

The appellant asserts that he is inadequately compensated for 
peptic ulcer disease at the current disability rating.  He 
further asserts that the RO should consider an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

The appellants allegation of increase in disability is 
sufficient evidence to well ground the claim for increased 
rating.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In review of claims 
for increased ratings, the Board considers all of the medical 
evidence of record, including the appellant's relevant 
medical history.  38 C.F.R. § 4.1 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  However, where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant has testified that he obtains all of his 
medical treatment from VA.  It appears that the VA medical 
record is fully developed for the purposes of this appeal.  
The appellant is represented by counsel who has submitted 
some private medical records.  There is no indication of 
record that others exist that are pertinent to the claim and 
are not of record.  VA has discharged its duty to assist the 
appellant in the development of facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a) (West 1991).

The appellant is diagnosed with peptic ulcer disease.  That 
terminology is not acceptable for VA rating purposes.  
38 C.F.R. § 38 C.F.R. § 4.110 (1998).  The April 1988 VAMC 
records show the appellants active ulcer at that time was in 
the duodenum.  The appellants disability is properly rated 
as a duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(1998).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
co-existing diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding 
(38 C.F.R. § 4.14).  38 C.F.R. § 4.113 (1998).  The appellant 
is also diagnosed with diverticulosis, which has properly 
been included in his service-connected ulcer disability.  
Under 38 C.F.R. § 4.114, a single evaluation is to be 
assigned under the diagnostic code which reflects the 
predominant disability picture, and ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined.  The veterans ulcer disease 
is evaluated under Diagnostic Code 7305, duodenal ulcer.  
There is no rating code for diverticulosis, but 
diverticulitis would be evaluated under Diagnostic Code 7327, 
and would be evaluated as irritable colon syndrome 
(Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 
7301), or ulcerative colitis (Diagnostic Code 7323), 
depending on which diagnostic code represented the 
predominant disability picture.  While the Board is 
prohibited by regulations from assigning separate disability 
evaluations under any of these diagnostic codes, 
consideration is given to whether assigning a rating under 
any of these codes might be more beneficial to the veteran.

Disability due to duodenal ulcer is rated according to the 
following criteria:

Severe; pain only partially relieved by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and 
weight loss productive of definite 
impairment of health, 60 percent.

Moderately severe; less than severe but 
with impairment of health manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year, 40 percent.

Moderate; recurring episodes of severe 
symptoms two or three times a year 
averaging 10 days in duration; or with 
continuous moderate manifestations, 20 
percent.

Mild; with recurring symptoms once or 
twice yearly, 10 percent.

38 C.F.R. § 4.114, Diagnostic Code 7305 (1998).

The appellant has testified to occasional dyspepsia, 
heartburn, and diarrhea of varying frequency and intensity.  
The objective evidence does not correlate with the 
appellants reports either of the frequency of those 
symptoms, or the extent of weight loss he has reported.

The October 1994 statement from Dr. Evans is of little 
probative value because it clearly states that the 
information is by the appellants report.  Evidence that is 
simply information recorded by a physician without additional 
medical comment is not competent medical evidence.  Dolan v. 
Brown, 9 Vet. App. 158 (1996); Butler v. Brown, 9 Vet. App. 
167 (1996).  It is not transformed into competent medical 
evidence because the transcriber of the appellants history 
happens to be a physician.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The statement and the attached office record clearly 
do not show that Dr. Evans treated the appellant for diarrhea 
existing as much as one-third of the time.

The Board finds incredible that the appellant could have 
diarrhea to that extent and not seek treatment.  The 
treatment record for nearly eight years from about 1990 to 
the present shows very few instances of the appellant seeking 
treatment for diarrhea.  In light of the inconsistency 
between the appellants reported frequency of diarrhea and 
the infrequency with which he sought treatment, the Board 
finds the allegation of frequency without credibility.

The evidence of treatment shows fewer than four episodes a 
year.  It is immaterial whether the episodes of diarrhea are 
actually symptoms of ulcer such that they could qualify as 
evidence of four exacerbations of ulcer symptoms a year.  
Moreover, the evidence in no way shows that the alleged 
episodes of diarrhea, cramps, or heartburn  result in 10 or 
more days of incapacitation.  The Board finds it incredible 
that the appellant would not have sought treatment for 
incapacitating symptoms.  There are fewer than four instances 
a year of the appellant seeking treatment.

The appellant apparently had some weight loss about the time 
he had a bleeding ulcer in 1988.  The several notations of 
his weight following April 1988 show the appellant to be 
generally gaining weight, with a documented decrease from 220 
to 193 between the April 1993 VA examination and the October 
1994 hospitalization.  The rating schedule makes weight loss 
evidence of impairment of health due to ulcer disease.  The 
appellant has repeatedly been described as well nourished, 
obese, eating well, and otherwise showing no signs of 
symptoms that could be called impairment of health due to 
ulcer.  The several UGI studies post-dating April 1988 
consistently show the appellant to be without an active 
ulcer.  The current disability rating depends on the current 
state of the appellants health and the resulting disability.  
Francisco, 7 Vet. App. at 58 (1994).  A period of weight loss 
in the past is not probative evidence of the current status 
of the appellants disability.

The 60 percent rating criteria describe the array of symptoms 
deemed disabling in ulcer disease.  The appellant does not 
now have periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Diagnostic Code 7305.  Taking 
those symptoms as those that must be present to a lesser but 
significant degree to warrant a 40 percent rating, the 
objective medical evidence does not demonstrate any of them 
for periods of 10 days or more at any time since April 1988.

Turning to the criteria applicable to diverticulitis (and the 
Board again emphasizes that the veteran does not have a 
diagnosis of diverticulitis, but of diverticulosis), such a 
condition could be evaluated under Diagnostic Codes 7319, 
7301, or 7323, depending upon the predominant disability 
picture.  Diagnostic Code 7319, irritable colon syndrome, 
provides for a maximum evaluation of 30 percent for a severe 
condition, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A ten percent evaluation is warranted for a moderate 
condition, with frequent episodes of bowel disturbance with 
abdominal distress.  A noncompensable evaluation is warranted 
for a mild condition with disturbances of bowel function and 
occasional episodes of abdominal distress.

As the evidence shows few instances of seeking treatment for 
diarrhea and no credible evidence of abdominal distress that 
might be characterized as more or less constant, the 
criteria for a higher evaluation under Diagnostic Code 7319 
are not met.

Adhesions of the peritoneum under Diagnostic Code 7301 are 
evaluated as 50 percent disabling when the condition is 
severe, with definite partial obstruction shown by x-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  There is no evidence of obstruction, or of any of 
the other criteria required for a 50 percent rating under 
this Diagnostic Code.  A 30 percent rating requires a 
moderately severe condition, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  There is no 
evidence of obstruction to warrant a 30 percent evaluation 
under this code.

Under Diagnostic Code 7323, ulcerative colitis, a 100 percent 
rating is warranted for a pronounced condition resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  There is no evidence 
of malnutrition, anemia, general debility, or serious 
complications so as to warrant a 100 percent rating under 
this code.  A 60 percent evaluation requires a severe 
condition, with numerous attacks per year and malnutrition, 
with only fair health during remissions.  As there is no 
malnutrition, there is no basis for assignment of a 60 
percent evaluation.  A moderately severe condition with 
frequent exacerbations warrants a 30 percent evaluation.  As 
discussed above, exacerbations are documented fewer than four 
times per year, and the criteria for a higher evaluation 
under this Diagnostic Code are not met.  

The clear preponderance of the evidence is against finding 
the appellant suffers disability due to ulcer greater than 
can be described as continuous moderate manifestations, 
commensurate with his current 20 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1998).

The Board has also considered whether referral for 
extraschedular evaluation is warranted in this case.  The 
appellants representative has asserted on appeal that an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
is warranted.  No supporting evidence was cited nor was 
argument presented in connection with that assertion.  In the 
Statement of the Case (SOC) provided to the veteran and his 
representative in September 1997, the law applicable to 
extraschedular evaluations was cited.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In a precedent opinion of VAs General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted.  See VAOPGCPREC 6-96.  The Board is bound 
by General Counsel precedent opinions.  See 38 U.S.C.A. § 
7104(c) (West 1991).  

Because the veterans representative has asserted that an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is 
warranted, the Board is required to address that issue.  As 
this issue was addressed by the RO in the statement of the 
case, the Board may proceed to consider it.  In the present 
appeal, the appellants representative has merely asserted 
that extraschedular consideration is warranted because the 
veteran has been found totally disabled for social security 
disability purposes.  Having made that assertion, the 
representative did not enumerate any circumstances meeting 
the requirements of the regulations for extraschedular 
consideration.

The Board finds no evidence that the veterans service-
connected disability in issue presents such an unusual or 
exceptional disability picture as to require referral for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b) (1998).  There is no 
evidence that service-connected ulcer disability interferes 
markedly with employment in a way not contemplated by the 
schedular rating, nor that it has caused repeated 
hospitalizations, nor that there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.  Accordingly, the Board finds that 
the regular schedular standards applied in the current case 
adequately describe and provide for the veterans disability 
level for his ulcer disease, and that referral for 
consideration of an extraschedular evaluation for hearing 
loss is not warranted.


ORDER

A schedular rating greater than 20 percent for peptic ulcer 
disease is denied.


REMAND

The issues of increased rating for depressive disorder and of 
increased rating for residuals of compound mandibular 
fracture with loss of all teeth are not perfected for 
appellate review.  It is unclear what is on appeal regarding 
the rating of the appellants residuals of compound 
mandibular fracture with loss of all teeth.  The current 
rating is unclear.  The adjudicative record in the claims 
folder is incomplete.  Additionally, the evidentiary record 
requires further development before appellate review.  The 
matter of entitlement to TDIU cannot be resolved until the 
procedural and administrative deficiencies in the record are 
resolved.

In April 1994, a VA hearing officer granted a 40 percent 
rating for residuals of mandibular fracture.  The rating 
decision of the same month showed the 40 percent rating, from 
August 3, 1988.  The rating decision in the instant case, 
February 1998, shows a 30 percent rating, with the same 
effective date, and the SSOC of that month states the same.  
Only pages five and six of the February 1998 rating decision 
are in the claims folder.

The Board cannot determine from the incomplete rating 
decision whether the RO reduced the rating of the mandibular 
disability from 40 percent to 30 percent, or if there is a 
misprint.  The answer determines whether the matter at issue 
is genuinely an increased rating, or actually the restoration 
of a rating.  See Heerdt v. Derwinski, 2 Vet. App. 260 (1992) 
(distinguishing appeal seeking increased rating claim from 
appeal seeking restoration of reduced rating).

The February 1998 rating decision seems to have adjudicated 
entitlement to an increased rating for residuals of compound 
mandibular fracture without a stated claim for such an 
increase.  The adjudication of entitlement to an increased 
rating for depressive disorder was apparently in response to 
an October or November 1997 statement by the appellant.  
There is no copy in the claims folder of a letter notifying 
the appellant of the February 1998 rating decision and of his 
appellate rights.  The supplemental statement of the case 
(SSOC) of February 6, 1998 appears to be the only notice to 
the appellant of the rating decision.  It is defective as 
notice, because it lacks a statement of his appellate rights.  
See 38 C.F.R. §§ 3.103, 19.25 (1998).

Nonetheless, the appellant responded to the SSOC in February 
1998.  That response can be construed as a notice of 
disagreement (NOD) with the February 1998 rating decision as 
to issues not previously perfected for appeal, i.e., the 
mandibular fracture and the depressive disorder.  However, 
even interpreting the SSOC as notice of the February 1998 
rating so that the appellant need not duplicate his efforts 
to disagree, the February 1998 statement by the appellants 
attorney cannot be construed as a substantive appeal.  A 
statement of the case must precede a substantive appeal for a 
statement from a claimant to be construed as a substantive 
appeal.  38 C.F.R. § 20.200 (1998).  The Board cannot perform 
appellate review of a matter unless and until the application 
for appellate review is in conformity with the governing 
statutes.  38 C.F.R. § 7108 (West 1991).  The RO should 
provide the appellant and his attorney a proper SOC, inform 
him that his appeal is not yet perfected as to the two 
issues, and inform him how to perfect his appeal.

Further development of the evidence is also needed.  The most 
recent comprehensive dental examination report of record is 
from March 1993.  Current dental status is unclear.  A 
current examination is necessary.

Finally, based on the above development, the RO should 
readjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  File the missing pages 1 through 4 of 
the February 1998 rating decision in the 
claims folder.  Clarify for the record in 
the claims folder the apparent reduction 
of disability rating for residuals of 
bilateral mandibular fracture with loss 
of all teeth seen in the change from 40 
percent assigned in April 1993 to 30 
percent assigned in February 1998.

2.  Schedule the appellant for a complete 
VA dental examination.  Provide the 
examiner with the claims folder.  The 
examiner is to state whether the 
appellant currently has dental implants 
and describe all dental prosthetic 
devices issued to the appellant by VA or 
elsewhere obtained by him, report the 
frequency or regularity with which he 
uses any prostheses that are not 
permanent, comment on the efficacy of any 
permanent or removable prostheses and any 
adverse effects of the prostheses 
described.  Associate any information 
obtained with the claims folder.

3.  Readjudicate the claim for a higher 
rating for residuals of bilateral 
compound mandibular fracture with loss of 
all teeth, explaining the change in 
rating from 40 percent in April 1993 to 
30 percent in February 1998.  
Characterize the issue as increase in or 
restoration of rating, as appropriate; 
and readjudicate the claim for TDIU, 
including consideration of referral for 
extra-schedular rating under 38 C.F.R. 
§ 4.16(b) if the combined rating does not 
permit consideration under section 
4.16(a).  Provide the appellant and his 
attorney a SOC on the issues increased 
rating for residuals of bilateral 
compound mandibular fracture with loss of 
all teeth and depressive disorder, 
informing them of the necessity to 
perfect those appeals to obtain review by 
the Board.  If again denied; issue the 
appellant and his attorney a SSOC 
addressing the claim for TDIU.  Afford an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).
- 2 -
